DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN

OSEP DCL 21-01

24 de agosto de 2021
Estimados socios de educación especial e intervención temprana:
La Oficina de Educación Especial y Servicios de Rehabilitación (OSERS) del Departamento de
Educación de EE.UU. (el Departamento) ha asumido el compromiso de garantizar que los bebés
y niños pequeños con discapacidades y sus familias, y los niños con discapacidades, tengan
experiencias educativas y de intervención temprana satisfactorias en el próximo año escolar.
Desde marzo de 2020, debido a la pandemia de COVID-19, todos hemos enfrentado el desafío
de proporcionar servicios y apoyo a niños con discapacidades de maneras que nunca habríamos
podido anticipar. Como resultado, la OSERS quiere enfatizar la importancia de que los bebés y
niños pequeños con discapacidades y sus familias tengan acceso equitativo a servicios de
intervención temprana de alta calidad, y de que los niños con discapacidades reciban educación
especial y servicios relacionados de acuerdo con la Ley de Educación para Personas con
Discapacidades (IDEA).
Los bebés y niños pequeños con discapacidades y sus familias, y los niños con discapacidades se
vieron afectados de manera desproporcionada por la pandemia en comparación con sus
compañeros sin discapacidades.1 Incluso con el apoyo de la educación especial y los servicios
relacionados que exigen sus programas de educación individualizada (individualized education
programs, IEP), algunos niños con discapacidades experimentaron dificultades para acceder al
plan de estudios de educación general de maneras que les permitieran lograr un progreso
significativo. Los padres, los educadores y los proveedores de servicios relacionados
respondieron al desafío sin precedentes de la pandemia de COVID-19 buscando nuevas formas
de colaborar para que las necesidades de los niños con discapacidades pudieran seguir
satisfaciéndose. A pesar de estos esfuerzos, algunos niños con discapacidades no pudieron
avanzar para lograr las metas funcionales y académicas incluidas en sus IEP. De manera similar,
algunos bebés y niños pequeños con discapacidades y sus familias no pudieron lograr los
resultados esperados descritos en sus planes de servicios individualizados para la familia
(individualized family service plans, IFSP).

1

Esto ha sido bien documentado. Consulte, por ejemplo, Special education amid pandemic poses challenges for
Metro Atlanta schools (La educación especial en medio de una pandemia plantea desafíos para las escuelas del
área metropolitana de Atlanta); How COVID-19 Has Affected Special Education Students (Cómo la COVID-19
ha afectado a los estudiantes de educación especial); Behaviors in children with autism spectrum disorder
increased during COVID-19, experts say (Según los expertos, los comportamientos en los niños con trastorno del
espectro autista aumentaron durante la pandemia de COVID-19).
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
Tenemos como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

Al comienzo de la pandemia, la OSERS publicó Questions and Answers on Providing Services
to Children with Disabilities During the Coronavirus Disease 2019 Outbreak (Preguntas y
respuestas sobre la prestación de servicios a niños con discapacidades durante el brote de la
enfermedad de coronavirus 2019) (12 de marzo de 2020), y Supplemental Fact Sheet Addressing
the Risk of COVID-19 in Preschool, Elementary, and Secondary Schools While Serving
Children with Disabilities (Hoja informativa complementaria sobre el riesgo de la COVID-19 en
jardines de infantes y escuelas primarias y secundarias que prestan servicios a niños con
discapacidades) (21 de marzo de 2020). La OSERS también publicó una serie de documentos de
preguntas y respuestas desde junio de 2020 hasta octubre de 2020. En el documento Questions
and Answers on IDEA Part B Service Provision (Preguntas y respuestas sobre la prestación de
servicios de la Parte B de la Ley IDEA) (28 de septiembre de 2020), la OSERS dejó en claro
que, para el año escolar 2020-2021, no se omitió ningún requisito de la Ley IDEA. La OSERS
aclaró además que, independientemente de qué enfoque de enseñanza principal se haya elegido
para ese año, las agencias educativas estatales (state educational agencies, SEA) y las agencias
educativas locales (local educational agencies, LEA) seguían siendo responsables de garantizar
que la educación pública gratuita y apropiada (free appropriate public education, FAPE)
estuviera disponible para todos los niños con discapacidades y de implementar los requisitos de
la Parte B. De manera similar, la OSERS publicó una guía complementaria relacionada con la
prestación de servicios de la Parte C (20 de octubre de 2020) para aclarar que los requisitos de la
Parte C de la Ley IDEA se mantenían vigentes, a pesar de la pandemia. Del mismo modo, las
agencias estatales líderes (lead agencies, LA) para la Parte C y los proveedores de servicios de
intervención temprana (early intervention service, EIS) siguieron siendo los responsables de
garantizar la prestación de servicios de intervención temprana a los bebés y niños pequeños con
discapacidades y sus familias, y de implementar los requisitos de la Parte C.
Con el tiempo, la OSERS ha recibido múltiples solicitudes de un grupo diverso de partes
interesadas que solicitan que el Departamento aclare las expectativas y los requisitos para
implementar la Ley IDEA considerando la gran cantidad de desafíos planteados por la pandemia
de COVID-19 y a medida que más escuelas y programas están regresando a los servicios
presenciales. Estas consultas abordan una variedad de temas, tales como: el cumplimiento de los
plazos, cómo garantizar la implementación de los procedimientos de evaluación inicial y
reevaluación, cómo determinar la elegibilidad para la educación especial y los servicios
relacionados, y cómo proporcionar la gama completa de servicios de educación especial y
servicios relacionados que los niños con discapacidades necesitan para recibir una educación
pública gratuita y apropiada. De manera similar, las partes interesadas han preguntado sobre las
implicaciones de las demoras en las evaluaciones y los servicios de intervención temprana para
bebés y niños pequeños con discapacidades y sus familias prestados según la Parte C de la Ley
IDEA.
Como parte de la Hoja de ruta para el regreso a la escuela del Departamento, en las próximas
semanas y meses, la OSERS publicará documentos de orientación sobre la Ley IDEA que se
centran en las iniciativas de reapertura de escuelas y están destinados a apoyar la implementación
completa de los requisitos de la Ley IDEA por parte de las SEA, las LEA, las LA y los
proveedores de EIS. Los documentos de orientación de la Hoja de ruta para el regreso a la
escuela de la Ley IDEA también están destinados a proporcionar información útil a los padres de
niños, bebés y niños pequeños con discapacidades. Los documentos se centrarán en los temas
más relevantes para garantizar que, independientemente de la pandemia de COVID-19 o el modo
2

de instrucción, los niños con discapacidades reciban educación pública gratuita y apropiada, y
que los bebés y niños pequeños con discapacidades, y sus familias, reciban servicios de
intervención temprana.
Próximos pasos: Año escolar 2021-2022 y en adelante
Con la disponibilidad de vacunas para todos los adultos y para un número creciente de niños, la
afluencia de nuevos fondos federales, especialmente el Fondo de Ayuda de Emergencia para
Escuelas Primarias y Secundarias, puesto a disposición por la Ley del Plan de Rescate
Estadounidense (Ley ARP) de 2021 y los fondos adicionales provistos por las Partes B y C de la
Ley IDEA disponibles conforme a la Sección 2014 de la Ley ARP, el Departamento espera que
todas las LEA proporcionen a cada estudiante la oportunidad de aprender de manera presencial y
a tiempo completo en el año escolar 2021-2022. El Departamento reconoce que algunos padres
pueden tener inquietudes específicas de salud y seguridad con respecto a enviar a sus hijos
nuevamente a la instrucción presencial debido al riesgo de salud percibido para la familia
inmediata del estudiante y otros miembros del hogar, incluso cuando los padres también están
preocupados por la perdida de oportunidades educativas, sociales y emocionales de su hijo que
acompañan al aprendizaje presencial.2 Por lo tanto, reabrir las escuelas de manera segura es de
suma importancia. Las SEA y las LEA deben implementar estrategias de prevención de distintos
niveles que incluyan la promoción de la vacunación y el uso universal y correcto de mascarillas
en las escuelas. Los Centros para el Control y la Prevención de Enfermedades (Centers for
Disease Control and Prevention, CDC) recomiendan que todas las personas en las escuelas,
desde jardín de infantes a 12.° grado, usen una mascarilla en espacios interiores, incluidos los
maestros, el personal, los estudiantes y los visitantes, independientemente del estado de
vacunación. Las SEA y las LEA pueden usar fondos de la Ley ARP, según corresponda, para
garantizar la salud y la seguridad de todos los estudiantes y maestros como parte de las
iniciativas de reapertura. La OSERS alienta a las familias y a los educadores a continuar
revisando los sitios web del Departamento y de los CDC para obtener orientación actualizada
sobre cómo garantizar la salud y la seguridad de todos los estudiantes y educadores.3
Reconocemos que las SEA, las LEA, las LA y los proveedores de EIS han trabajado arduamente
para satisfacer las necesidades de los niños y prestar los servicios requeridos, a pesar de las
dificultades educativas sin precedentes y otros desafíos resultantes de la pandemia.4 La OSERS
desea reiterar y enfatizar que, a pesar de estos desafíos, los bebés y niños pequeños con
discapacidades y sus familias y los niños con discapacidades conservan su derecho a recibir los

2

Manual de COVID-19 Volumen 1: Estrategias para la reapertura segura de las escuelas primarias y secundarias

3

COVID-19 Resources for Schools, Students, and Families (Recursos sobre la COVID-19 para escuelas,
estudiantes y familias) | Departamento de Educación de EE.UU.; https://www.cdc.gov/coronavirus/2019ncov/community/schools-childcare/k-12-guidance.html.

4

Los estados han informado que estas dificultades incluyen lo siguiente: desafíos para proporcionar los equipos y la
tecnología (incluido el acceso a Wi-Fi) necesarios para que los niños participen en el aprendizaje virtual; tener el
personal adecuado para proporcionar intervención temprana, educación especial y servicios relacionados debido a
enfermedades relacionadas con la COVID y la preocupación de los empleados por su seguridad y la seguridad de
sus familias; y tomar las precauciones de salud y seguridad necesarias para que las instituciones públicas vuelvan
a abrir sus puertas.

3

servicios apropiados conforme a la Ley IDEA. Esto incluye garantizar que los IEP estén vigentes
para los niños con discapacidades al comienzo del próximo año escolar, y que todos los demás
derechos de los niños con discapacidades y sus padres conforme a la Parte B de IDEA estén
protegidos. De manera similar, la Parte C de IDEA requiere que se implementen los IFSP y que
se protejan todos los demás derechos de los padres y sus bebés y niños pequeños con
discapacidades.
Con pocas excepciones,5 la IDEA no otorga al Departamento autoridad de exención; por lo tanto,
la OSERS no puede otorgar a las SEA o las LA exenciones conforme a las Partes B y C de IDEA
como consecuencia de la pandemia o para crear garantías de protección contra litigios
potenciales o existentes presentados por los padres u otras personas. Las SEA y las LA continúan
teniendo un grado razonable de flexibilidad en cuanto a cómo monitorean a sus LEA y sus
programas y proveedores de EIS, utilizando múltiples componentes del sistema de supervisión
general del estado, pero no tienen flexibilidad en cuanto a si las monitorean o no. El
Departamento supervisará la implementación por parte de los estados, conforme a las Partes B y
C de IDEA, lo que incluye revisar si los estados utilizaron métodos alternativos para ejercer sus
responsabilidades generales de supervisión, rendición de cuentas y monitoreo.
Mirando hacia el futuro, enfatizamos la importancia de que las SEA y las LA centren sus
responsabilidades generales de supervisión en proporcionar asistencia técnica y apoyo a las LEA
y a los proveedores de EIS para: (1) mitigar y abordar el impacto de las interrupciones del
servicio en el progreso de los bebés y niños pequeños con discapacidades y sus familias, y de los
niños con discapacidades, con un énfasis particular en los niños que han sido más afectados por
la pandemia; y (2) asegurar la implementación completa de la Ley IDEA durante el año escolar
2021-2022.
Gracias por su continuo apoyo y colaboración para mejorar los servicios de intervención
temprana para bebés y niños pequeños con discapacidades y sus familias, y el acceso a la
educación y las oportunidades para los niños con discapacidades.
Atentamente.

/s/
Katherine Neas
Subsecretaria interina,
Oficina de Educación Especial y Servicios
de Rehabilitación

5

/s/
David Cantrell, Ph.D.
Director interino,
Oficina de Programas de Educación
Especial

Una excepción notable es la autoridad para otorgar una exención del requisito de mantenimiento del apoyo
financiero estatal de IDEA conforme al Título 34 § 300.163 del CFR.

4

